2 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Darryl Bruce NEEDHAM, aka Darryl Needham, Defendant-Appellant.
No. 92-10689.
United States Court of Appeals, Ninth Circuit.
Submitted July 21, 1993.*Decided Aug. 4, 1993.

Before BROWNING, TANG and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Darryl Needham appeals his conviction and forty-one-month sentence imposed after a jury trial for dealing in and uttering counterfeit obligations in violation of 18 U.S.C. Secs. 472, 473.  Pursuant to Anders v. California, 386 U.S. 738 (1967), Needham's counsel filed a motion to withdraw as counsel of record and a brief identifying two possible issues for review:  (1) whether the district court abused its discretion by ruling that Needham could be impeached with a prior felony conviction if he testified;  and (2) whether the district court erroneously applied U.S.S.G. Sec. 1B1.3 in calculating Needham's offense level based upon the amount of counterfeit currency seized from an accomplice.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.1


3
Because Needham did not testify at trial, he waived his claim of improper impeachment.  See United States v. Johnson, 903 F.2d 1219, 1222 (9th Cir.), cert. denied, 498 U.S. 985 (1990);  see also Galindo v. Y1st, 971 F.2d 1427, 1429 (9th Cir.1992) (per curiam), cert. denied, 113 S.Ct. 2351 (1993).


4
The government presented substantial evidence connecting Needham to the counterfeit currency seized from an accomplice's home.  The district court therefore did not clearly err by finding that Needham was part of a jointly-undertaken criminal activity to distribute counterfeit currency in excess of $500,000.  See United States v. Sanchez, 967 F.2d 1383, 1385 (9th Cir.1992);  United States v. Garcia, 909 F.2d 1346, 1350 (9th Cir.1990)  Thus, the court properly calculated Needham's offense level.


5
Accordingly, counsel's motion to withdraw as counsel of record is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no other issues for review